DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
 Limitations of claims 13-14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant does not have any drawing with a PCB attached to the device of claim 1, or a panel scale attached to the device of claim 1; and
Limitations of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Applicant does not have any drawing showing 164 contacting 120.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) based upon Applicant’s amendment to the specification, and Applicant pointing out where they have support for the claims.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 22, 
After reviewing the disclosure, and Applicant’s remarks dated September 29, 2020, Examiner cannot find where there is support for the “repassivation member (164) contact[ing] the insulating layer (150) and the integrated circuit (120).” Specifically where the repassivation member contacts the integrated circuit. Therefore, this claim is considered new matter. Applicant in the reply needs to provide explicit support for this limitation, or cancel the claim.
Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon Applicant’s amendment to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14,
Examiner does not know what a “panel scale” is, and how it is attached to the device of claim 1. According to Applicant’s ¶ 0012 it appears that “panel scale” is a reference to size reference, however, Applicant is using the term “panel scale” as a device. Based upon this, the term “panel size” as used in the claim is indefinite. Further, if “panel size” is a dimension or size then it is indefinite as this is a relative dimension.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-11, and 23-36 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Chiang et al. (US 2017/0345731 A1) (“Chiang”).

    PNG
    media_image1.png
    390
    547
    media_image1.png
    Greyscale
	
Regarding claim 1, Chiang teaches at least in figure 1G, and Examiner’s annotated figure 1G above:
a substrate (A); 

an insulating layer (D) extending over the substrate (A) and around the integrated circuit to define an interface (E) between the insulating layer (D) and the integrated circuit (B) along a lateral surface of the integrated circuit (where D meets B, or E); 
an electrically conductive via (F) on the first surface (C) of the integrated circuit (B),
an insulating material (G) extending over the via (F) and including an opening exposing a portion of the via (G has on opening exposing F); 
a repassivation member (H) extending over the insulating layer (D), 
the repassivation member (H) aligned with the interface (E) such that the lateral surface (where D meets B, or E) of the integrated circuit (B) is between the repassivation member (H) and the substrate (A) in a direction extending perpendicular to a surface of the substrate (A); and 
an electrically conductive redistribution member (105/RDL1/TV) electrically connected to the via (F) and extending over the repassivation member (H) into contact with the insulating layer (D).
Regarding claim 2, Chiang teaches at least in figure 1G, and figures 5-6:
wherein the interface includes a polygonal shape and a length extending around a perimeter of the integrated circuit (the interface between 12 and 14 in figures 5-6 show the claimed shape extending around the IC).
Regarding claims 3-4, Chiang teaches at least in figure 1G, and 5-6, and Examiner’s annotated figure 1G above:
The repassivation member (H) includes a plurality of lengths that can be less or can be more than the length of the interface (where D meets B, or E). This is because one can break, or 
Regarding claim 5, Chiang teaches at least in figure 1G, and 5-6, and Examiner’s annotated figure 1G above:
wherein the repassivation member (H) includes (Examiner notes that there is no patentable distinction between comprises and includes) an ink residue (according to Applicant’s specification at ¶ 0024 the material of ink residue can be BCB. ¶ 0018, where H, or 110, can be BCB) printed onto the insulating layer (D) and the via (F).
Regarding claim 10, Chiang teaches at least in figure 1G, and 5-6, and Examiner’s annotated figure 1G above:
wherein the repassivation member (H) is formed from an insulating material (H is formed of BCB, and is the same material used by Applicant).
Regarding claim 11, Chiang teaches at least in figure 1G, and 5-6, and Examiner’s annotated figure 1G above:
wherein a breakdown voltage of the repassivation member is at least 1000V (since the repassivation member of the prior art can be made of the same material as described by Applicant it will also have this claimed characteristic, MPEP 2112).
Regarding claim 23, Chiang teaches at least in figure 1G, and 5-6, and Examiner’s annotated figure 1G above:
a substrate (A) including a first surface (top surface of A); 
an integrated circuit (B) on the first surface (top surface of A), 
the integrated circuit (B) including a second surface (C) facing away from the substrate (A), \

an electrically conductive via (F) on the second surface (C); 
an insulating layer (D) interfacing with the lateral surface (E), 
the insulating layer (D) including a third surface (top of D) facing away from the substrate (A); 
a repassivation member (H) on the third surface (top of D), 
the repassivation member (H) positioned such that a line extending away from the substrate along the lateral surface passes through the repassivation member (a line of E passes through H); and 
an electrically conductive redistribution member (105/RDL1/TV) in contact with the third surface (top of D) on a first side of the repassivation member (H) and in contact with the via (F) on a second side of the repassivation member opposite the first side (bottom of F), 
the redistribution member (105/RDL1/TV) extending over the repassivation member (H) between the first and second sides (105/RDL1/TV is on both the first and second sides of H).
Regarding claim 24, Chiang teaches at least in figure 1G, and 5-6, and Examiner’s annotated figure 1G above:
further including an insulating material (G) extending between the insulating layer (D) and the via (F).
Regarding claim 25, Chiang teaches at least in figure 1G, and 5-6, and Examiner’s annotated figure 1G above:
wherein the insulating material (G) includes a fourth surface facing away from the substrate (G has a surface which can be considered the 4th surface), 
a first portion of the repassivation member (H) on the third surface and a second portion of the repassivation member on the fourth surface (H has a portion on D and a portion on F).
Regarding claim 26, Chiang teaches at least in figure 1G, and 5-6, and Examiner’s annotated figure 1G above:
wherein the repassivation member extends longitudinally along a path along the third surface, the path corresponding to a shape of the lateral surface (this is shown in figures 5-6).





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang, in view of J. Oberhammer and G. Stemme, "Contact printing for improved bond-strength of patterned adhesive full-wafer bonded 0-level packages," 17th IEEE International Conference on Micro Electro Mechanical Systems. Maastricht MEMS 2004 Technical Digest, 2004, pp. 713-716, doi: 10.1109/MEMS.2004.1290684 (“Oberhammer”).
Regarding claims 6, Chiang does not teach:
The thickness of the repassivation member.

Oberhammer teaches:
That BCB is typically formed to have a thickness between 1 and 26 µm. Pg. 713, col. 2 at paragraph 3.

It would have been obvious to one of ordinary skill in the art that when they formed the repassivation member of Chiang that it would have a thickness typically used in the art as evidenced by Oberhammer.
Regarding claim 7, Chiang and Oberhammer do not explicitly teach:
However, it would have been obvious that the area H in Examiner figure 1 would have the claimed width as the claimed dimensions are typical in the semiconductor arts.
13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang, in view of official notice.
Regarding claim 13,
It would have been obvious to one of ordinary skill in the art that the device of claim 1 would have been attached to a PCB board because this is routinely done in the art in order to use the device of claim 1 in a circuit.


Allowable Subject Matter
Claims 8-9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach the shape of the repassivation member.


Response to Arguments
Applicant’s arguments with respect to the rejection of the claims has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822